DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/17/2021 has been entered.

2.	This Non-Final Office Action is in response to Applicant’s RCE filing on 6/17/2021. Examiner notes that the previous office action (10/21/2021) excluded Response to Arguments. Claims 1-20 are currently pending, with claims 10 and 11 withdrawn from consideration and this action corrects that deficiency. Accordingly, claims 1-9 and 12-20 are examined below. The earliest effective filing date of the present application is 2/6/2018.

Notice of Pre-AIA  or AIA  Status
3.	The present application is being examined under the AIA  first to file provisions.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 states, “an environment selected from a retailer and a warehouse,” which claim 19 does not further limit. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. Pub. No. 2019/0080277 to Trivelpiece et al. (“Trivelpiece”).

8.	With regards to claims 12, Trivelpiece disclosed the limitations of,
monitoring inventory states in one or more designated areas of an environment selected from a retailer and a warehouse with an artificial intelligence ("Al") agent, the Al agent comprising one or more sensors disposed in the environment, an agent program, and one or more effectors (See [0040] discussing the AI used for pattern recognition and to model inventory decisions and [0056]-[0058] discussing the sending of prioritized alerts/messages based on a pre-defined priority scheme in response to detected states such as restocking needed, theft, reorganization of items, etc. The examiner is interpreting the pre-defined priority scheme as inventory-action rules. See also [0006] discussing multiple scenarios detected by the system and [0022] discussing the monitored facility as a retail store.); 
storing one or more previous inventory states in a system memory for determining inventory state changes from current inventory states (See [0030]-[0031] discussing the system storing in computing device (112) data 116, which includes item level information and display related information. See specifically [0031] discussing the display related information including information specifying patterns of display equipment visual states, information specifying relationships between display equipment visual states and times of day/year, etc.); 
collecting sensory information on inventory items in the one or more designated areas with the one or more sensors (See [0029] discussing the image capture device (104) being mounted to the display equipment to monitor activity in a geographic area. The examiner ; 
the one or more sensors comprising a camera, wherein at least one sensor is coupled to a shelving unit to view a first set of inventory items (See [0029] discussing the image capture device (104) being mounted to the display equipment to monitor activity in a geographic area. The examiner is interpreting mounted as coupled and image capture device as a camera, see [0028].); 
the one or more sensors comprising a combination of one-to-one and one-to-many relationships with respect to the inventory items (See [0028]-[0029] discussing a single camera to item/display relationship and a camera monitoring items within a given area. Examiner is interpreting the monitoring of given area as a one to many relationship, see Spec. [0011].);
collecting visual information using the camera, with respect to a second set of inventory items adjacent to the first set of inventory items (See [0028] discussing a plurality image capture devices (104) being used to capture a geographical area and [0061] discussing the detecting of items using a visual image.); 
determining inventory state changes with the agent program from the one or more previous inventory states received from the system memory and the current inventory states in accordance with the sensor data from the one or more sensors (See [0056]-[0058] discussing the sending of prioritized alerts/messages based on a pre-defined priority scheme in response to detected states such as restocking needed, theft, reorganization of items, etc. The examiner is interpreting the pre-defined priority scheme in response to detected states as inventory-action rules. See also [0006] discussing multiple scenarios detected by the system.); 
sending instructions from the agent program to the one or more effectors for response to inventory state changes (See [0056]-[0058] discussing the sending of prioritized alerts/messages based on a pre-defined priority scheme in response to detected states such as restocking needed, theft, reorganization of items, etc. Note Spec. [0011] describing effectors as communications. The examiner is interpreting the pre-defined priority scheme in response to detected states as inventory-action rules. See also [0006] discussing multiple scenarios detected by the system.); and 
responding to the inventory state changes in the one or more designated areas with the one or more effectors (See [0056]-[0058] discussing the sending of prioritized alerts/messages based on a pre-defined priority scheme in response to detected states such as .  

9.	With regards to claim 13, Trivelpiece disclosed the limitations of,
wherein monitoring the inventory states includes monitoring changes in quantities of the inventory items, rearrangements of the inventory items, prolonged obstructions to collecting the sensory information on the inventory items, or a combination thereof (See [0041] discussing detecting item misplacements, potential theft, changes in item characteristics, changes in item packaging, changes in item popularity, and/or patterns in the store inventory.).

10.	With regards to claim 14, Trivelpiece disclosed the limitations of,
estimating quantities of the inventory items from the sensor data for the current inventory states with an inventory estimation module of the agent program (See [0030]-[0031] discussing the system storing in computing device (112) data 116, which includes item level information and display related information. See specifically [0031] discussing the display related information including information specifying patterns of display equipment visual states, information specifying relationships between display equipment visual states and times of day/year, etc.); 
receiving by an inventory assessment module of the agent program the one or more previous inventory states from the system memory (See [0040] discussing the machine learning application (526) implanting AI to automatically learn and improve data analytics from experience without being explicitly programmed.); and 
determining the inventory state changes from the current inventory states and the one or more previous inventory states with the inventory assessment module (See [0030]-[0031] discussing the system storing in computing device (112) data 116, which includes item level information and display related information. See specifically [0031] discussing the display related information including information specifying patterns of display equipment visual states, information specifying relationships between display equipment visual states and times of day/year, etc.).

11.	With regards to claim 15, Trivelpiece disclosed the limitations of,
receiving the inventory state changes by an action assessment module of the agent program (See [0040] discussing the machine learning application (526) implanting AI to automatically learn and improve data analytics from experience without being explicitly programmed.); 
receiving one or more inventory evolution models by the action assessment module, the inventory evolution models selected from at least an Al agent-independent inventory evolution model and an Al agent-dependent inventory evolution model stored in the system memory (See [0030]-[0031] discussing the system storing in computing device (112) data 116, which includes item level information and display related information. See specifically [0031] discussing the display related information including information specifying patterns of display equipment visual states, information specifying relationships between display equipment visual states and times of day/year, etc.); and 
determining by the action assessment module whether or not an action is required in response to the inventory state changes in view of the one or more inventory evolution models (See [0056]-[0058] discussing the sending of prioritized alerts/messages based on a pre-defined priority scheme in response to detected states such as restocking needed, theft, reorganization of items, etc. See also [0006] discussing multiple scenarios detected by the system.).

12.	With regards to claim 16, Trivelpiece disclosed the limitations of,
implementing an agent function of the Al agent, the agent function including inventory-action rules (See [0040] discussing the machine learning application (526) implanting AI to automatically learn and improve data analytics from experience without being explicitly programmed. See also [0057] discussing the pre-defined priority scheme.); and 
determining with the agent function by the inventory-action rules what action is required in response to the inventory state changes (See [0056]-[0058] discussing the sending of prioritized alerts/messages based on a pre-defined priority scheme in response to detected states such as restocking needed, theft, reorganization of items, etc. The examiner is interpreting the pre-defined priority scheme in response to detected states as inventory-action rules. See also .
13.	With regards to claim 17, Trivelpiece disclosed the limitations of,
further comprising managing a sensor data flow from the one or more sensors to the agent program with a data controller of the automated inventory intelligence system (See [0042] discussing the management of sensor data with the software application.).

14.	With regards to claim 18, Trivelpiece disclosed the limitations of,
further comprising sending one or more communications configured as e-mail messages, short message service ("SMS") messages, multimedia service ("MMS") messages, automated telephone calls, voice mail messages, web browser pop-ups, or a combination thereof initiated at a communication interface of the automated inventory intelligence system, the one or more communications being the one or more effectors (See [0056] discussing the sending of notifications and/or alerts based on a state or condition of the inventory. Note Spec. [0011] describing effectors as communications. See also [0046] describing the alerts and/or messages as email message, text message, etc.).

15.	With regards to claim 19, Trivelpiece disclosed the limitations of,
wherein the environment is a retailer or a warehouse (See Figs. 3 and 4 and [0022] discussing the monitored facility as a retail store.).

16.	With regards to claim 20, Trivelpiece disclosed the limitations of,
further comprising instantiating at least the Al agent or a portion thereof of the automated inventory intelligence system upon execution of a collection of instructions from a non-transitory computer- readable medium ("CRM") by one or more processors of the automated inventory intelligence system (See Figs. 1 and 5 and [0040] discussing an overview of the AI system using memory (512) or data store (114), see [0042].) . 
Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. 2019/0080277 to Trivelpiece et al. (“Trivelpiece”) in view of U.S. Pat. No. 8,694,522 to Pance et al. (“Pance”).

19.	With regards to claim 1, Trivelpiece disclosed the limitations of,
an artificial intelligence ("Al") agent configured to monitor inventory states in one or more designated areas of an environment (See [0040] discussing the AI used for pattern recognition and to model inventory decisions.) , the Al agent comprising: 
one or more sensors configured to be disposed in the environment to collect sensory information on inventory items in the one or more designated areas, the one or more sensors comprising a camera, wherein at least one sensor is coupled to a shelving unit to view a first set of inventory items (See [0029] discussing the image capture device (104) being mounted to the display equipment to monitor activity in a geographic area. The examiner is interpreting mounted as coupled and image capture device as a camera, see [0028].); 
the camera configured to collect visual information with respect to a second set of inventory items adjacent to the first set of inventory items (See [0028] discussing a plurality image capture devices (104) being used to capture a geographical area and [0061] discussing the detecting of items using a visual image.); 
the one or more sensors comprising a combination of one-to-one and one-to-many relationships with respect to the inventory items (See [0028]-[0029] discussing a single camera to item/display relationship and a camera monitoring items within a given area. Examiner is interpreting the monitoring of given area as a one to many relationship.); 
one or more effectors configured for response to inventory state changes in the one or more designated areas (See [0056] discussing the sending of notifications and/or alerts based on a state or condition of the inventory. Note Spec. [0011] describing effectors as communications. See also [0046] describing the alerts and/or messages as email message, text message, etc.); 
an agent program configured to receive sensor data from the one or more sensors for current inventory states and send instructions based on inventory-action rules to the one or more effectors for the response to the inventory state changes (See [0056]-[0058] discussing the sending of prioritized alerts/messages based on a pre-defined priority scheme in response to detected states such as restocking needed, theft, reorganization of items, etc. The examiner is interpreting the pre-defined priority scheme in response to detected states as inventory-action rules. See also [0006] discussing multiple scenarios detected by the system.); and 
a system memory configured to store an instance of the agent program at runtime and one or more previous inventory states for determining the inventory state changes from the current inventory states (See [0030]-[0031] discussing the system storing in computing device (112) data 116, which includes item level information and display related information. See specifically [0031] discussing the display related information including information specifying patterns of display equipment visual states, information specifying relationships between display equipment visual states and times of day/year, etc.).
Trivelpiece is silent on the limitations of,
the camera configured with a wide viewing angle up to 180º 
However, Pance teaches at [Col. 9, l. 62-Col. 10, l. 27]  that it would have been obvious to one of ordinary skill in the image recognition art to include the camera being configured with a wide viewing angle up to 180º (See [Col. 9, l. 62-Col. 10, l. 27] discussing the use of a fish-eye lens to capture a wide viewing angle of 180º for image capture.). 


20.	With regards to claim 2, Trivelpiece disclosed the limitations of,
wherein the inventory state changes include changes in quantities of the inventory items, rearrangements of the inventory items, prolonged obstructions to collecting the sensory information on the inventory items, or a combination thereof (See [0041] discussing detecting item misplacements, potential theft, changes in item characteristics, changes in item packaging, changes in item popularity, and/or patterns in the store inventory.), and 
wherein the Al agent is configured to determine the inventory state changes in accordance with monitoring the inventory states (See [0041] discussing detecting, by the AI, item misplacements, potential theft, changes in item characteristics, changes in item packaging, changes in item popularity, and/or patterns in the store inventory. ).

21.	With regards to claim 3, Trivelpiece disclosed the limitations of,
an inventory assessment module configured to receive the one or more previous inventory states from the system memory (See [0030]-[0031] discussing the system storing in computing device (112) data 116, which includes item level information and display related information. See specifically [0031] discussing the display related information including information specifying patterns of display equipment visual states, information specifying relationships between display equipment visual states and times of day/year, etc.); and 
an inventory estimation module configured to estimate quantities of the inventory items from the sensor data for the current inventory states (See [0030]-[0031] discussing the system storing in computing device (112) data 116, which includes item level information and display related information. See specifically [0031] discussing the display related information including information specifying patterns of display equipment visual states, information specifying relationships between display equipment visual states and times of day/year, etc.), 
wherein the inventory assessment module is configured to determine the inventory state changes from the current inventory states and the one or more previous inventory states (See [0030]-[0031] discussing the system storing in computing device (112) data 116, which includes item level information and display related information. See specifically [0031] discussing the display related information including information specifying patterns of display equipment visual states, information specifying relationships between display equipment visual states and times of day/year, etc.).

22.	With regards to claim 4, Trivelpiece disclosed the limitations of,
an action assessment module configured to receive the inventory state changes (See [0040] discussing the machine learning application (526) implanting AI to automatically learn and improve data analytics from experience without being explicitly programmed.), 
wherein the system memory is configured to store one or both inventory evolution models selected from an Al agent-independent inventory evolution model and an Al agent- dependent inventory evolution model (See [0030]-[0031] discussing the system storing in computing device (112) data 116, which includes item level information and display related information. See specifically [0031] discussing the display related information including information specifying patterns of display equipment visual states, information specifying relationships between display equipment visual states and times of day/year, etc. See Spec. [0038] discussing evolution models.), and 
wherein the action assessment module is configured to receive the one or more inventory evolution models to determine from the inventory state changes whether or not an action is required in response to the inventory state changes (See [0056]-[0058] discussing the sending of prioritized alerts/messages based on a pre-defined priority scheme in response to detected states such as restocking needed, theft, reorganization of items, etc. See also [0006] discussing multiple scenarios detected by the system.).

23.	With regards to claim 5, Trivelpiece disclosed the limitations of,
an agent function including inventory-action rules configured for determining from the inventory state changes what action is required in response to the inventory state changes (See [0056]-[0058] discussing the sending of prioritized alerts/messages based on a pre-, 
wherein the agent program is configured to implement the agent function (See [0040] discussing the machine learning application (526) implanting AI to automatically learn and improve data analytics from experience without being explicitly programmed.).

24.	With regards to claim 6, Trivelpiece disclosed the limitations of,
a data controller configured to manage a sensor data flow from the one or more sensors to the agent program (See [0042] discussing the management of sensor data with the software application.).

25.	With regards to claim 7, Trivelpiece disclosed the limitations of,
wherein the one or more sensors are one or more digital cameras configured to be disposed in the environment in the one or more designated areas, each camera configured to be disposed in a designated area selected (See [0028]-[0029] discussing the camera as a digital video camera and the placement of the cameras in a geographic area.) from i) under an upper shelf of a shelving unit in an orientation to view the inventory items on an inventory item-containing shelf beneath the upper shelf, ii) on an opposing shelving unit or other structure across an aisle from the shelving unit containing the inventory item-containing shelf in an orientation to view the inventory items on the inventory item-containing shelf (See Fig. 2 depicting the cameras across the aisle picturing the opposite shelf. See Fig. 2 below.), and iii) on the inventory item-containing shelf of the shelving unit in an orientation to view the inventory items on the inventory item- containing shelf, optionally mounted on pegboard of the shelving unit containing the inventory item- containing shelf.

    PNG
    media_image1.png
    371
    469
    media_image1.png
    Greyscale


26.	With regards to claim 8, Trivelpiece disclosed the limitations of,
wherein the one or more effectors are communications configured as e-mail messages, short message service ("SMS") messages, multimedia service ("MMS") messages, automated telephone calls, voice mail messages, web browser pop-ups, or a combination thereof initiated at a communication interface of the automated inventory intelligence system (See [0056] discussing the sending of notifications and/or alerts based on a state or condition of the inventory. Note Spec. [0011] describing effectors as communications. See also [0046] describing the alerts and/or messages as email message, text message, etc.).

27.	With regards to claim 9, Trivelpiece disclosed the limitations of,
wherein the environment is a retailer or a warehouse (See Figs. 3 and 4 and [0022] discussing the monitored facility as a retail store.).


Response to Arguments
28.	Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive.
	Applicant argues:

    PNG
    media_image2.png
    334
    656
    media_image2.png
    Greyscale

	Examiner disagrees. See Trivelpiece [0028]-[0029] discussing a single camera to item/display relationship and a camera monitoring items within a given area discloses the concept of a sensor to inventory relationship. Examiner is interpreting the monitoring of a given area as a one to many relationship, see Spec. [0011] describing one camera monitoring multiple items or one item. With a camera monitoring all activity within a region, it is capable of monitoring multiple items. Examiner maintains position. 
Applicant argues:

    PNG
    media_image3.png
    203
    674
    media_image3.png
    Greyscale

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov